Mjcller, Judge,

(dissenting) :

The demurrer to the bill admits as true that the land involved was returned delinquent and sold in the name of ISTorena Lambert instead of Norma E. Lambert, in whose name it was assessed for taxation. The error occurred in the delinquent return and it was carried into the sales return etc. I think this was a fatal mistake in the delinquent list, and according to our prior decisions amounted to no return quo ad the land of plaintiff. True, the mistake occurs in the Christian name, but “Norena” is not the equivalent of “Norma E.” The mistake was such as might mislead and deceive plaintiff, the purchaser from Norma E. Lambert. The fact that the mistake occurred in the Christian name instead of the surname is not material if it was such- as might mislead or deceive the owner of the land. In the case of Friedman v. Craig, 77 W. Va. 223, cited, in the opinion of the court, the delinquent return contained the name of “Joseph Fredman,” and the assessment was in the name of “Joseph Freedman,” instead of the true name of the plaintiff, “Joseph Friedman.” No one could have been mis-' led or deceived by this mistake in the delinquent return. In the case of Collins v. Reger, 62 W. Va. 195, we decided that the .assessment and sale of land in the name of “Martha Hedrick” ■of land belonging to “Martha Helmick” was void after deed. In Male v. Moore we held that the assessment and sale of the ' land of “Hornbrook” in the name of “Hoonbrook” was a sub*649stantial departure from the true name and did not import full notice to the owner or taxpayer and make the proceedings due process of law. It amounted to no delinquent return of the owner’s land, and the omission was not cured by the statute. As is said in Ritchie Lumber Co. v. Nutter, 66 W. Va. 444, the acts to be performed antecedent to the tax sale are in their nature jurisdictional, and are generally essential to confer due process of law"; they are in a sense analogous to judicial process, or summons, by attachment, or to judicial proceedings in rem, the last one of those antecedent acts, intended to give notice to the'land owner and others interested in the payment of taxes, being the public sale of the land at a certain time and place., designated by law. It is conceded that the assessment must be valid and in the name of the owner, so as to import full notice to the owner, and it is so decided in Male v. Moore, supra. The assessment and delinquent return are most essential to this end, and I can not see how a defect in the assessment which would defeat a deed after sale would not do the same thing if carried into the delinquent return, the next important step in due process. In Plaster v. Harmon, 70 W. Va. 634, we decided that the absence of the proper affidavit by the -sheriff at the time of presenting the delinquent return to the county court was a fatal omission, which would render a tax .sale depending thereon void after deed. In Willcmson v. lÁnkous, 64- W. Va. 205-, we held that though the oath of a tax return is subscribed by the sheriff, but it does not appear that the oath was subscribed by a person authorized to administer oaths as required by the statute, is absolutely void.
Applying the rules heretofore adopted by this court, I think the decree ought to be reversed.